Citation Nr: 0805284	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation, 
pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO).  In that 
decision, the Waco RO, in pertinent part, denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for dependency and indemnity 
compensation (DIC), pursuant to 38 U.S.C.A. § 1318.  Due to a 
change in the appellant's address, her appeal was transferred 
to the jurisdiction of the RO in Albuquerque, New Mexico.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  In March 2004 in the present 
case, the appellant filed a VA Form 21-534, Application For 
Dependency And Indemnity Compensation, Death Pension, And 
Accrued Benefits By A Surviving Spouse Or Child (Including 
Death Compensation If Applicable) (Form 21-534) in which she 
specifically claimed that the cause of the veteran's death 
was due to his service.  Although the letter furnished to the 
appellant approximately two months later in May 2004 informed 
her of her opportunity to submit "medical evidence that will 
show a reasonable probability that the condition that 
contributed to the veteran['s] death was caused by injury or 
disease that began during service," the letter did not 
specifically acknowledge the RO's consideration of the 
appellant's cause of death claim and, in fact, listed only 
the issues of entitlement to DIC and death pension benefits.  

Moreover, the May 2004 letter did not include a statement of 
the conditions for which the veteran was service connected at 
the time of his death-despite evidence in the claims folder 
that he did indeed have service-connected disabilities at the 
time of his demise.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-353 (2007) (in which the United States Court of Appeals 
for Veterans Claims (Court) held that, because the RO's 
adjudication of a DIC claim hinges first on whether a veteran 
was service connected for any condition during his or her 
lifetime, the § 5103(a) notice in such a claim must include, 
inter alia, a statement of the conditions (if any) for which 
a veteran was service connected at the time of his or her 
death).  The Board finds, therefore, that a remand of the 
current appeal is necessary to afford the appellant proper 
VCAA notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, in June 1999, the Waco RO determined that it was 
unable to locate the veteran's claims folder.  As such, the 
agency created a rebuilt folder for the veteran's records.  
Included in the rebuilt file are copies of a February 1966 
counseling report and a December 1964 rating action, which 
were obtained from the veteran's vocational rehabilitation 
folder.  Importantly, however, no other documents from the 
veteran's vocational rehabilitation file are contained in his 
claims folder.  In fact, the claims folder contains no other 
documents prior to the appellant's filing of her initial 
claim for death pension benefits in August 1998.  On remand, 
therefore, an attempt should be made to procure the veteran's 
vocational rehabilitation file and to associate it with his 
claims folder.  

Also, throughout the current appeal, the appellant has 
referenced pertinent post-service treatment that the veteran 
received at the VA Hospital (VAH) in Dallas, Texas.  In fact, 
the appellant maintains that, between 1962 and 1972, the 
veteran received all of his medical care at the Dallas VAH.  
See July 2007 hearing transcript at 5-6 and January 2006 
hearing transcript at 2-3, 5-6.  Copies of records of 
treatment that the veteran received at this medical facility 
from August 1962 to April 1967 are included in his claims 
folder.  Further, in August 2004, the Dallas VAH responded 
that it was unable to locate any records of treatment that 
the veteran received at that medical facility between January 
1971 and August 1972.  No attempt, however, appears to have 
been made to obtain copies of records of additional 
post-service treatment that the veteran may have received at 
the Dallas VAH.  The Board believes, therefore, that, on 
remand, the AMC should try to procure copies of previously 
unobtained records of post-treatment that the veteran may 
have received at the Dallas VAH.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AMC should furnish the veteran 
a corrective VCAA notification letter 
with regard to issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DIC, 
pursuant to 38 U.S.C.A. § 1318.  The 
notification letter should fully comply 
with, and satisfy, the provisions of 
the VCAA.  In so doing, the letter 
should include a statement of the 
disabilities for which the veteran was 
service connected at the time of his 
death.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Hupp 
v. Nicholson, 21 Vet. App. 342, 352-353 
(2007); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  In addition, the AMC should obtain 
the veteran's vocational rehabilitation 
file and associate it with his claims 
folder.  All attempts to procure the 
veteran's vocational rehabilitation 
file should be annotated in his claims 
folder.  If his vocational 
rehabilitation file is not available, 
that fact should also be noted in his 
claims folder.  

3.  Also, the AMC should procure copies 
of previously unobtained records of 
treatment that the veteran received at 
the Dallas VAH from his separation from 
service in November 1945 until his 
death in July 1972.  All available 
records should be associated with his 
claims folder.  If any such records are 
not available, that fact should be 
noted in the claims folder.  

4.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DIC, 
pursuant to 38 U.S.C.A. § 1318.  If the 
decisions remain in any way adverse to 
the appellant, she and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


